

113 S1300 RS: Stewardship Contracting Reauthorization and Improvement Act
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 406113th CONGRESS2d SessionS. 1300[Report No. 113–179]IN THE SENATE OF THE UNITED STATESJuly 16 (legislative day, July 15), 2013Mr. Flake (for himself, Mr. McCain, Mr. Crapo, Mr. Risch, Mr. Heller, Mr. Baucus, Mr. Barrasso, Mr. Heinrich, Mr. Enzi, Mr. Tester, and Mr. Udall of New Mexico) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 2, 2014Reported by Ms. Landrieu, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Healthy Forests Restoration Act of 2003 to provide for the conduct of stewardship end
			 result contracting projects.1.Short
			 titleThis Act may be cited as
			 the Stewardship Contracting
			 Reauthorization and Improvement Act.2.Stewardship end
			 result contracting projects(a)In
			 generalTitle VI of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6591) is amended by adding at the end the following:602.Stewardship
				end result contracting projects(a)DefinitionsIn
				this section:(1)ChiefThe
				term Chief means the Chief of the Forest Service.(2)DirectorThe
				term Director means the Director of the Bureau of Land
				Management.(b)ProjectsUntil
				September 30, 2023, the
								The Chief and the Director, via agreement or contract as
				appropriate, may enter into stewardship contracting projects with
			 private
				persons or other public or private entities to perform services to
			 achieve land
				management goals for the national forests and the public lands that
			 meet local
				and rural community needs.(c)Land management
				goalsThe land management goals of a project under subsection (b)
				may include—(1)road and trail
				maintenance or obliteration to restore or maintain water quality;(2)soil
				productivity, habitat for wildlife and fisheries, or other resource
				values;(3)setting of
				prescribed fires to improve the composition, structure, condition,
			 and health
				of stands or to improve wildlife habitat;(4)removing
				vegetation or other activities to promote healthy forest stands,
			 reduce fire
				hazards, or achieve other land management objectives;(5)watershed
				restoration and maintenance;(6)restoration and
				maintenance of wildlife and fish; or(7)control of
				noxious and exotic weeds and reestablishing native plant species.(d)Agreements or
				contracts(1)Procurement
				procedureA source for performance of an agreement or contract
				under subsection (b) shall be selected on a best-value basis,
			 including
				consideration of source under other public and private agreements
			 or
				contracts.(2)Contract for
				sale of propertyA contract entered into under this section may,
				at the discretion of the Secretary of Agriculture, be considered a
			 contract for
				the sale of property under such terms as the Secretary may
			 prescribe without
				regard to any other provision of law.(3)Term(A)In
				generalExcept as provided in subparagraph (B), the Chief and the
				Director may enter into a contract under subsection (b) in
			 accordance with
				section 3903 of title 41, United States Code.(B)MaximumThe
				period of the contract under subsection (b) may exceed 5 years but
			 may not
				exceed 10 years.(4)Offsets(A)In
				generalThe Chief and the Director may apply the value of timber
				or other forest products removed as an offset against the cost of
			 services
				received under the agreement or contract described in subsection
			 (b).(B)Methods of
				appraisalThe value of timber or other forest products used as an
				offset under subparagraph (A)—(i)shall be
				determined using appropriate methods of appraisal commensurate with
			 the
				quantity of products to be removed; and(ii)may—(I)be determined
				using a unit of measure appropriate to the contracts; and(II)may include
				valuing products on a per-acre basis.(5)Cancellation
				ceilings(A)In
				generalThe Chief and the Director may obligate funds to cover
				any potential cancellation or termination costs for an agreement or
			 contract
				under subsection (b) in stages that are economically or
			 programmatically
				viable.(B)Notice(i)Submission to
				congressNot later than 30 days before entering into a multiyear
				agreement or contract under subsection (b) that includes a
			 cancellation ceiling
				in excess of $25,000,000, but does not include proposed funding for
			 the costs
				of cancelling the agreement or contract up to the cancellation
			 ceiling
				established in the agreement or contract, the Chief and the
			 Director shall
				submit to the Committee on Energy and Natural Resources of the
			 Senate and the
				Committee on Natural Resources of the House of Representatives a
			 written notice
				that includes—(I)(aa)the cancellation
				ceiling amounts proposed for each program year in the agreement or
			 contract;
				and(bb)the reasons for the cancellation
				ceiling amounts proposed under item (aa);(II)the extent to
				which the costs of contract cancellation are not included in the
			 budget for the
				agreement or contract; and(III)a financial
				risk assessment of not including budgeting for the costs of
			 agreement or
				contract cancellation.(ii)Transmittal to
				OMBAt least 14 days before the date on which the Chief and
				Director enter into an agreement or contract under subsection (b),
			 the Chief
				and Director shall transmit to the Director of the Office of
			 Management and
				Budget a copy of the written notice submitted under clause (i).(6)Relation to
				other lawsNotwithstanding subsections (d) and (g) of section 14
				of the National Forest Management Act of 1976 (16 U.S.C. 472a) and section 2(a)(1) of the Act of July 31, 1947 (commonly known as
		the Materials Act of 1947) (30 U.S.C.   602(a)(1)), the Chief and the Director may
				enter into an agreement or contract under subsection (b).(7)Contracting
				officerNotwithstanding any other provision of law, the Secretary
				or the Secretary of the Interior may determine the appropriate
			 contracting
				officer to enter into and administer an agreement or contract under
			 subsection
				(b).(8)Fire liability
				provisionsNot later than 90 days after the date of enactment of
				this section, the Chief and the Director shall issue for use in all
			 contracts
				and agreements under subsection (b) fire liability provisions that
			 are in
				substantially the same form as the fire liability provisions
			 contained
				in—(A)integrated
				resource timber contracts, as described in the Forest Service
			 contract numbered
				2400–13, part H, section H.4; and(B)timber sale
				contracts conducted pursuant to section 14 of the National Forest
			 Management
				Act of 1976 (16 U.S.C. 472a).(e)Receipts(1)In
				generalThe Chief and the Director may collect monies from an
				agreement or contract under subsection (b) if the collection is a
			 secondary
				objective of negotiating the contract that will best achieve the
			 purposes of
				this section.(2)UseMonies
				from an agreement or contract under subsection (b)—(A)may be retained
				by the Chief and the Director; and(B)shall be
				available for expenditure without further appropriation at the
			 project site
				from which the monies are collected or at another project site.(3)Relation to
				other laws(A)In
				generalNotwithstanding any other provision of law, the value of
				services received by the Chief or the Director under a stewardship
			 contract
				project conducted under this section, and any payments made or
			 resources
				provided by the contractor, Chief, or Director shall not be
			 considered monies
				received from the National Forest System or the public lands.(B)Knutson-Vanderberg
				ActThe Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.) shall not apply to
				any agreement or contract under subsection (b).(f)Costs of
				removalNotwithstanding the fact that a contractor did not
				harvest the timber, the Chief may collect deposits from a
			 contractor covering
				the costs of removal of timber or other forest products under—(1)the Act of August
				11, 1916 (16 U.S.C. 490); and(2)the Act of June
				30, 1914 (16 U.S.C. 498).(g)Performance and
				payment guarantees(1)In
				generalThe Chief and the Director may require performance and
				payment bonds under sections 28.103–2 and 28.103–3 of the Federal
			 Acquisition
				Regulation, in an amount that the contracting officer considers
			 sufficient to
				protect the investment in receipts by the Federal Government
			 generated by the
				contractor from the estimated value of the forest products to be
			 removed under
				a contract under subsection (b).(2)Excess offset
				valueIf the offset value of the forest products exceeds the
				value of the resource improvement treatments, the Chief and the
			 Director
				shall—(A)use the excess to
				satisfy any outstanding liabilities for cancelled agreements or
			 contracts;
				or(B)if there are no
				outstanding liabilities under subparagraph (A), apply the excess to
			 other
				authorized stewardship projects.(h)Monitoring and
				evaluation(1)In
				generalThe Chief and the Director shall establish a multiparty
				monitoring and evaluation process that accesses the stewardship
			 contracting
				projects conducted under this section.(2)ParticipantsOther
				than the Chief and Director, participants in the process described
			 in paragraph
				(1) may include—(A)any cooperating
				governmental agencies, including tribal governments; and(B)any other
				interested groups or individuals.(i)ReportingNot
				later than 1 year after the date of enactment of this section, and
			 annually
				thereafter, the Chief and the Director shall report to the
			 Committee on Energy
				and Natural Resources of the Senate and the Committee on Natural
			 Resources of
				the House of Representatives on—(1)the status of
				development, execution, and administration of agreements or
			 contracts under
				subsection (b);(2)the specific
				accomplishments that have resulted; and(3)the role of local
				communities in the development of agreements or contract
				plans..(b)OffsetTo
			 the extent necessary, the Chief and the Director shall offset any direct
			 spending authorized under section 602 of the Healthy Forests Restoration
			 Act of
			 2003 (as added by subsection (a)) using any additional amounts that may be
			 made
			 available to the Chief or the Director for the applicable fiscal year.(c)Conforming
			 amendmentSection 347 of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law
			 105–277) is repealed.(c)Conforming amendment(1)In generalSection 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16
			 U.S.C. 2104 note; Public Law 105–277) is repealed.(2)Effect of repealNotwithstanding the amendment made by paragraph (1), nothing in this Act or an amendment made by
			 this Act invalidates or otherwise affects any stewardship contract entered
			 into by the Chief of the Forest Service or the Director of the Bureau of
			 Land Management that is in effect on the date of enactment of this Act.June 2, 2014Reported with amendments